      Case 1-20-42907-jmm        Doc 9    Filed 09/21/20    Entered 09/21/20 12:20:37




                                WAYNE GREENWALD, P.C.
                                           Attorneys
                             475 Park Avenue South- 26th Floor
                                 New York, New York 10016
                            Tel: 212-983-1922 Fax: 877-254-1003
                                e-mail: grimlawyers@aol.com

                                                                              W.M. Greenwald


                                     September 21, 2020



Hon. Robert E. Grossman
United States Bankruptcy court
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800




Re:    Lisa Maria Abbott
       Case No. 1-20-42907-reg


Dear Judge Grossman’s Chambers:

       This confirms that the hearing on the Motion to Dismiss in this case has been adjourned,
on consent, from Wednesday September 23, 2020 at 10:00a.m. to Wednesday, October 21, 2020
at 10:00a.m.



                                                            Respectfully,

                                                           WAYNE GREENWALD, P.C.

                                                           By: Tiffany Wright
                                                           Legal Assistant


cc: Leo Jacobs via ECF and Email
